beDETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1, 8 and 15 are independent.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-20 as stated in the previous Office action is hereby incorporated by reference to the extent applicable to the amended claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8 and 15 recite calculating a plurality of key performance indicators in process control using data related to the process control performed by the operation work of the operator in the plant, obtaining a score by scoring the operation work of the operator in the plant from a viewpoint of plant management using the calculated key performance indicators and outputting the obtained score for each viewpoint of the plant management.
Under their broadest reasonable interpretations, the limitations of calculating performance indicators, obtaining scores by scoring operation work and outputting results cover 
This judicial exception is not integrated into a practical application. The claims include the additional element of a processor used to perform the calculating, obtaining and outputting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also include an operating evaluation device, output device, and non-transitory computer readable medium (claim 15). The amended claims include a storage that stores a score calculation table indicating which key performance indicators are used.  However, it appears that any generic storage would be sufficient to store the claimed table.  All of the operation evaluation device, output device and nontransitory computer readable medium are disclosed at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2, 9 and 16 merely discloses types of viewpoint data that may be calculated and outputted using the disclosed judicial exception. Consequently, claim 2 recites the same mental process as disclosed above in corresponding base claims. Claims 2, 9 and 16 do not include additional elements that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea itself. Consequently the claims are not patent eligible. Dependent claims 3, 4, 10, 11, 17 and 18 further define the scoring operation of the base independent claim and are part of the abstract idea itself because they can be performed mentally. Consequently, claims recite the same mental process as disclosed above in the rejection of the base claim(s). The claims does not include additional elements that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea itself. Consequently the claims are not patent eligible. Dependent claim 5, 12 and 19 further discloses that the output device includes a display. The display is considered an additional element, but is not sufficient to integrate the abstract idea into a judicial exception or amount to significantly more than the abstract idea itself. The display is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of 

Claim Rejections - 35 USC § 103
Claims 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt in view of Sabharwal (US Patent Publication 2014/0349255 A1) in view of Sabharwal (US Patent Publication 2014/0278733 A1).
The teachings of Watt from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
	Regarding claim 1, Watt teaches an operation evaluation device [Fig 1] that evaluates an operation work of an operator in a plant [0002; processing facilities which operate physical processes such as manufacturing plants], the operation valuation device comprising:
a processor that reads instructions from a recording medium and executes the instructions to [0010] [Fig 1, 0022; provided is a system controller including a computer system having a processor]:
calculate KPIs in the process control using data related to the process and control performed by the operation work [0011; the performance of the operator is evaluated for the simulated tasks using respective ones of the assessment tools to generate competency data for the operator] [0022-0023]; and 
obtain a score for each of the categories by scoring the operation work using the calculated KPIs [0022-0023; OCM includes at least one simulated competency exercise including a plurality of simulated tasks (e.g. a defined task checklist) for an operator in a processing facility running a physical process . . . the automatically generated portion can include a TPT (also known as a key process variable (KPY) which assess how well the operator can keep at least one key process variable (i.e., a key performance indicator) for the process within one predefined limit or a range of redefined limits . . . evaluation tools can automatically generate a score] [0027] [0029]; and 
a display that displays the obtained score for each of the categories [0039; at the completion of the assessment, the assessment system automatically reports the operator’s score to the competency library software . . . a detailed report is generated that provides the details of the assessments and related information] [0047; scoring display].
Watt may not explicitly teach a storage that stores a score calculation table indicating, for each of a plurality of categories, which KPIs in process control in the plant are used or to obtain a score for each of the categories by scoring the operation work using the calculated KPIs and the score calculation table
Sabharwal teaches evaluation devices that evaluates of an operator, the operation valuation device comprising:
	a storage that stores a score calculation table indicating, for each of a plurality of categories, which KPIs in process control in the plant are used
[0019, Table 1; a number of different attributes or facets are defined for each of the defined risk categories, to permit risk measurement of the respective attributes of each category separately.  Table 1 shows different attributes that are ascribed to the KPI risk component] [Table 3 shows which KPIs are relevant for risk assessment (risk assessment for an information technology services is a category, but other KPI’s will be selected for risk assessment of other processes or enterprises – See paragraph 0019)] [Table 3 and 4; showing actual KPIs Performance Score and process assessment score];
a processor that reads instructions from a recording medium and executes the instructions [0042] to:
attributes and attribute threshold are defined based on historical data or based on expectations.  The definition of attribute threshold values may comprise defining a predetermined number of performance metric intervals to permit objective measurement of risk from the associated attributes in one of a limited number of predefined risk levels.  The attribute performance metric intervals for the KPI attribute in the present example are showing in Table 1.  With respect to KPIs, the attribute threshold values are defined with respect to key performance metrics (in this instance corresponding to each attribute of the KPI risk category) based on historical data and/or based on client stakeholders expectations]
obtain a score for each of the categories by scoring the operation work using the calculated KPIs and the score calculation table [0022, Table 2; values are scored based on risk classification to correlate each attribute metric interval to a risk metric or risk value such as in Table 2] [0020; attributes and attribute threshold are defined based on historical data or based on expectations.  The definition of attribute threshold values may comprise defining a predetermined number of performance metric intervals to permit objective measurement of risk from the associated attributes in one of a limited number of predefined risk levels.  The attribute performance metric intervals for the KPI attribute in the present example are showing in Table 1.  With respect to KPIs, the attribute threshold values are defined with respect to key performance metrics (in this instance corresponding to each attribute of the KPI risk category) based on historical data and/or based on client stakeholders expectations]; and 
a display that displays the obtained score for each of the categories [Fig 2, 0033].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal.  Watt teaches 
Regarding claim 2, Watt in view of Sabharwal teaches the device of claim 1 and Watt further teaches: wherein the plurality of categories includes at least one of “profitability”, energy savings”, “reliability and availability”, “planning”, or “safety” [0003; a plant operator desires operating conditions such that the plant always operates at its “optimal” operating point (i.e., where the profit associated with the process is at a maximum)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 3, Watt in view of Sabharwal teaches the device of claim 1 and Watt further teaches wherein the processor scores the operation work each time a work termination time of the operator in the plant arrives [0012] [0042; tasks are triggered by target times or events (the beginning of work)] [0027; with time stamping a supervisor has the ability to track an operator’s progress against each task as well as the overall progress of a group of users].

Regarding claim 4, Watt in view of Sabharwal teaches the device of claim 1 and further teaches wherein the processor scores the operation work using at least one of:
a number of times each of the calculated KPIs has fallen outside a predetermined target range, or a continuous period of time during which each of the KPIs is outside the target range [Watt, 0023; key process variables assess how well the operator can keep at least one KPI within a predefined limit or a range of predefined limits] [Sabharwal, 0020; scores are assessed based on the attribute threshold values for each of the KPIs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 5, Watt in view of Sabharwal teaches the device of claim 1 wherein the display displays the score for each of the categories using at least one of a graph or numerical value [Watt, 0039; at the completion of the assessment, the assessment system automatically reports the operator’s score to the competency library software . . . a detailed report is generated that provides the details of the assessments and related information] [Watt, 0047; scoring display] [Sabharwal, Fig 2, 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
processing facilities which operate physical processes such as manufacturing plants], the operation valuation device comprising:
calculating, by a processor [0010] [Fig 1, 0022; provided is a system controller including a computer system having a processor], KPIs in the process control using data related to the process and control performed by the operation work [0011; the performance of the operator is evaluated for the simulated tasks using respective ones of the assessment tools to generate competency data for the operator] [0022-0023]; and 
obtaining, by the processor,  a score for each of the categories by scoring the operation work using the calculated KPIs [0022-0023; OCM includes at least one simulated competency exercise including a plurality of simulated tasks (e.g. a defined task checklist) for an operator in a processing facility running a physical process . . . the automatically generated portion can include a TPT (also known as a key process variable (KPY) which assess how well the operator can keep at least one key process variable (i.e., a key performance indicator) for the process within one predefined limit or a range of redefined limits . . . evaluation tools can automatically generate a score] [0027] [0029]; and 
displaying, by a display that displays the obtained score for each of the categories [0039; at the completion of the assessment, the assessment system automatically reports the operator’s score to the competency library software . . . a detailed report is generated that provides the details of the assessments and related information] [0047; scoring display].
Watt may not explicitly teach a storage that stores a score calculation table indicating, for each of a plurality of categories, which KPIs in process control in the plant are used or to obtain 
Sabharwal teaches an evaluation method that evaluates of an operator, the operation valuation device comprising:
	storing, into a storage that stores a score calculation table indicating, for each of a plurality of categories, which KPIs in process control in the plant are used
[0019, Table 1; a number of different attributes or facets are defined for each of the defined risk categories, to permit risk measurement of the respective attributes of each category separately.  Table 1 shows different attributes that are ascribed to the KPI risk component] [Table 3 shows which KPIs are relevant for risk assessment (risk assessment for an information technology services is a category, but other KPI’s will be selected for risk assessment of other processes or enterprises – See paragraph 0019)] [Table 3 and 4; showing actual KPIs Performance Score and process assessment score];
calculating, by a processor, KPIs in the process control using data related to the process and control performed by the operation work [0020; attributes and attribute threshold are defined based on historical data or based on expectations.  The definition of attribute threshold values may comprise redefining a predetermined number of performance metric intervals to permit objective measurement of risk from the associated attributes in one of a limited number of predefined risk levels.  The attribute performance metric intervals for the KPI attribute in the present example are showing in Table 1.  With respect to KPIs, the attribute threshold values are defined with respect to key performance metrics (in this instance corresponding to each attribute of the KPI risk category) based on historical data and/or based on client stakeholders expectations]
values are scored based on risk classification to correlate each attribute metric interval to a risk metric or risk value such as in Table 2] [0020; attributes and attribute threshold are defined based on historical data or based on expectations.  The definition of attribute threshold values may comprise defining a predetermined number of performance metric intervals to permit objective measurement of risk from the associated attributes in one of a limited number of predefined risk levels.  The attribute performance metric intervals for the KPI attribute in the present example are showing in Table 1.  With respect to KPIs, the attribute threshold values are defined with respect to key performance metrics (in this instance corresponding to each attribute of the KPI risk category) based on historical data and/or based on client stakeholders expectations]; and 
displaying, by a display that displays the obtained score for each of the categories [Fig 2, 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 9, Watt in view of Sabharwal teaches the method of claim 8 and Watt further teaches: wherein the plurality of categories includes at least one of “profitability”, energy savings”, “reliability and availability”, “planning”, or “safety” [0003; a plant operator desires operating conditions such that the plant always operates at its “optimal” operating point (i.e., where the profit associated with the process is at a maximum)].

Regarding claim 10, Watt in view of Sabharwal teaches the device of claim 8 and Watt further teaches wherein the processor scores the operation work each time a work termination time of the operator in the plant arrives [0012] [0042; tasks are triggered by target times or events (the beginning of work)] [0027; with time stamping a supervisor has the ability to track an operator’s progress against each task as well as the overall progress of a group of users].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 11, Watt in view of Sabharwal teaches the device of claim 8 and further teaches wherein the processor scores the operation work using at least one of:
a number of times each of the calculated KPIs has fallen outside a predetermined target range, or a continuous period of time during which each of the KPIs is outside the target range [Watt, 0023; key process variables assess how well the operator can keep at least one KPI within a predefined limit or a range of predefined limits] [Sabharwal, 0020; scores are assessed based on the attribute threshold values for each of the KPIs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 12, Watt in view of Sabharwal teaches the device of claim 8 wherein the display displays the score for each of the categories using at least one of a graph or numerical at the completion of the assessment, the assessment system automatically reports the operator’s score to the competency library software . . . a detailed report is generated that provides the details of the assessments and related information] [Watt, 0047; scoring display] [Sabharwal, Fig 2, 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 15, a non-transitory computer readable storage medium storing one or more operation evaluation programs executed by an operation evaluation device that evaluates an operation work of an operator in a plant [0002], the one or more operation evaluation programs comprising instructions for:
calculating, by a processor [0010] [Fig 1, 0022; provided is a system controller including a computer system having a processor], KPIs in the process control using data related to the process and control performed by the operation work [0011; the performance of the operator is evaluated for the simulated tasks using respective ones of the assessment tools to generate competency data for the operator] [0022-0023]; and 
obtaining, by the processor,  a score for each of the categories by scoring the operation work using the calculated KPIs [0022-0023; OCM includes at least one simulated competency exercise including a plurality of simulated tasks (e.g. a defined task checklist) for an operator in a processing facility running a physical process . . . the automatically generated portion can include a TPT (also known as a key process variable (KPY) which assess how well the operator can keep at least one key process variable (i.e., a key performance indicator) for the process within one predefined limit or a range of redefined limits . . . evaluation tools can automatically generate a score] [0027] [0029]; and 
displaying, by a display that displays the obtained score for each of the categories [0039; at the completion of the assessment, the assessment system automatically reports the operator’s score to the competency library software . . . a detailed report is generated that provides the details of the assessments and related information] [0047; scoring display].
Watt may not explicitly teach a storage that stores a score calculation table indicating, for each of a plurality of categories, which KPIs in process control in the plant are used or to obtain a score for each of the categories by scoring the operation work using the calculated KPIs and the score calculation table
Sabharwal teaches an evaluation method that evaluates of an operator, the operation valuation device comprising:
	storing, into a storage that stores a score calculation table indicating, for each of a plurality of categories, which KPIs in process control in the plant are used
[0019, Table 1; a number of different attributes or facets are defined for each of the defined risk categories, to permit risk measurement of the respective attributes of each category separately.  Table 1 shows different attributes that are ascribed to the KPI risk component] [Table 3 shows which KPIs are relevant for risk assessment (risk assessment for an information technology services is a category, but other KPI’s will be selected for risk assessment of other processes or enterprises – See paragraph 0019)] [Table 3 and 4; showing actual KPIs Performance Score and process assessment score];
calculating, by a processor, KPIs in the process control using data related to the process and control performed by the operation work [0020; attributes and attribute threshold are defined based on historical data or based on expectations.  The definition of attribute threshold values may comprise defining a predetermined number of performance metric intervals to permit objective measurement of risk from the associated attributes in one of a limited number of predefined risk levels.  The attribute performance metric intervals for the KPI attribute in the present example are shown in Table 1.  With respect to KPIs, the attribute threshold values are defined with respect to key performance metrics (in this instance corresponding to each attribute of the KPI risk category) based on historical data and/or based on client stakeholders expectations]
obtainining, by the processor a score for each of the categories by scoring the operation work using the calculated KPIs and the score calculation table [0022, Table 2; values are scored based on risk classification to correlate each attricute metric interval to a risk metric or risk value such as in Table 2] [0020; attrobnutes and attribute trheshold are defined basedon historical data or based on expectations.  The definition of attribute threshold values may comprise defining a predetermined number of performance metric intervals to permit objective measurement of risk from the associated attributes in one of a limited number of predefined risk levels.  The attribute performance metric intervals for the KPI attribute in the present example are shown in Table 1.  With respect to KPIs, the attribute threshold values are defined with respect to key performance metrics (in this instance corresponding to each attribute of the KPI risk category) based on historical data and/or based on client stakeholders expectations]; and 
displaying, by a display that displays the obtained score for each of the categories [Fig 2, 0033].

Regarding claim 16, Watt in view of Sabharwal teaches the storage medium of claim 15 and Watt further teaches: wherein the plurality of categories includes at least one of “profitability”, energy savings”, “reliability and availability”, “planning”, or “safety” [0003; a plant operator desires operating conditions such that the plant always operates at its “optimal” operating point (i.e., where the profit associated with the process is at a maximum)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 17, Watt in view of Sabharwal teaches the storage medium of claim 15 and further teaches:
wherein the processor scores the operation work each time a work termination time of the operator in the plant arrives [0012] [0042; tasks are triggered by target times or events (the beginning of work)] [0027; with time stamping a supervisor has the ability to track an operator’s progress against each task as well as the overall progress of a group of users].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 18, Watt in view of Sabharwal teaches the storage medium of claim 15 and further teaches:
wherein the processor scores the operation work using at least one of:
key process variables assess how well the operator can keep at least one KPI within a predefined limit or a range of predefined limits] [Sabharwal, 0020; scores are assessed based on the attribute threshold values for each of the KPIs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 19, Watt in view of Sabharwal teaches the storage medium of claim 15 and further teaches:
wherein the display displays the score for each of the categories using at least one of a graph or numerical value [Watt, 0039; at the completion of the assessment, the assessment system automatically reports the operator’s score to the competency library software . . . a detailed report is generated that provides the details of the assessments and related information] [Watt, 0047; scoring display] [Sabharwal, Fig 2, 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Watt and Sabharwal for the same reasons as disclosed above.


Claims 2, 6, 7, 9, 13, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt in view of Sabharwal (US Patent Publication 2014/0349255 A1) in view of Sabharwal (US Patent Publication 2014/0278733 A1).

Regarding claim 2, Watt in view of Sabharwal teaches the device of claim 1 and Watt further teaches: wherein the plurality of categories includes at least one of “profitability”, energy savings”, “reliability and availability”, “planning”, or “safety” [0003; a plant operator desires operating conditions such that the plant always operates at its “optimal” operating point (i.e., where the profit associated with the process is at a maximum)].
Sustaeta further teaches wherein the plurality of categories includes “energy savings” [0099, Table 1; the data in table 1 exhibits energy utilization from a pump system under conditions of full flow and reduced flow . . . the energy savings can be rated based on the information in the table].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sustaeta with Watt and Sabharwal.  Watt teaches systems and methods for scoring the abilities of an operator of a plant in order to improve the capabilities of the user and optimize the plant.  Sabharwal is from the same field of endeavor and is similarly directed to using KPIs to score worker or operator’s tasks.  Sabharwal teaches additional advantages of using calculations from KPI tables and teaches selecting specific KPI’s depending on the process being evaluated [0020].  One of ordinary skill in the art would have motivation to select specific groups of KPI’s as disclosed in Sabharwal within the system for scoring a user’s work in Watt to achieve more customized employee scores based on the specific employees functions.
Sabharwal and Watt collectively teach using selected KPIs to score the abilities of an operator of a plant.  Sustaeta is from the same field of endeavor and further teaches determining 
Regarding claims 6, 7, 13, 14 and 20, Watt in view of Sabharwal teaches the device of claim 1, Sustaeta teaches the remaining limitations for the same reasons as disclosed in the previous Office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sustaeta with Watt and Sabharwal for the same reasons as disclosed above.
Regarding claim 9, Watt in view of Sabharwal teaches the method of claim 8 and Watt further teaches: wherein the plurality of categories includes at least one of “profitability”, energy savings”, “reliability and availability”, “planning”, or “safety” [0003; a plant operator desires operating conditions such that the plant always operates at its “optimal” operating point (i.e., where the profit associated with the process is at a maximum)].
Sustaeta further teaches wherein the plurality of categories includes “energy savings” [0099, Table 1; the data in table 1 exhibits energy utilization from a pump system under conditions of full flow and reduced flow . . . the energy savings can be rated based on the information in the table].

Regarding claim 16, Watt in view of Sabharwal teaches storage medium of claim 15 and Watt further teaches: wherein the plurality of categories includes at least one of “profitability”, energy savings”, “reliability and availability”, “planning”, or “safety” [0003; a plant operator desires operating conditions such that the plant always operates at its “optimal” operating point (i.e., where the profit associated with the process is at a maximum)].
Sustaeta further teaches wherein the plurality of categories includes “energy savings” [0099, Table 1; the data in table 1 exhibits energy utilization from a pump system under conditions of full flow and reduced flow . . . the energy savings can be rated based on the information in the table].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sustaeta with Watt and Sabharwal for the same reasons as disclosed above.

Response to Arguments
Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive. 
Regarding the arguments under §101, Applicant argues the claims have subject matter eligibility because (1) the claimed invention provides practical improvements to information processing technology, (2) the claim limitations provide an improvement in data analysis technology, and (3) the claimed processor and is not a generic computer component.

The Examiner is not persuaded.  The claims do not appear to involve any improvement to any information processing technology.  For instance, the claims include hardware (processor, storage and display), but the claims do not appear to include any improvement to the claimed hardware.  Rather, the hardware is claimed generically.   Any claimed improvement appears more directly to be to a method of evaluating a person’s work. The claimed method of evaluating a work can be performed mentally by a human with the aid of pen and paper (but for the generic computer components).
Turning to point (2), Applicant goes on to assert that the limitations provide an improvement in data analysis technology for evaluating the operation work in the plant.  However, the evaluation techniques claimed could be performed by a human with pen and paper.  Furthermore, the application of the evacuation techniques to an operator working in a plant is nothing more than restricting the field of use of the invention.  Field of use restrictions are not sufficient to integrate the abstract concept into a practical application or to amount to significantly more than the abstract idea.
Regarding point (3), the Applicant argues that the cited processor is not merely a generic computer component because it does more than perform generic computer functions.  Examiner disagrees with Applicant’s assertion that the claimed processor is claimed in sufficient detail to preclude it being classified as a generic computer component.  Examiner notes that the processor reads instructions from a recording medium and executers the instructions to calculate KPIs . . . 
The arguments regarding the rejections under §103 are moot in view of the newly cited reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

McGloin, et al. (US Patent 7,848,947 B1) teaches another system of using KPI to assess risk or score employees to minimize risk and optimize employee usefulness.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	29 April 2021